DETAILED ACTION
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
A module, a pre-processing module,  a DNN module, a post-processing module in claims 1-10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7-10 and 24  is(are) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7-10 recites computer-implemented functions including, among other limitations, “implemented in the software with a distributed system” and/or “implemented in a DNN optimized hardware”.

Applicant(s) is/are respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
As an initial matter, the Examiner notes that claim(s) 7-10 is(are) an originally-filed claim. However, originally-filed claim(s) 7-9 does(do) not disclose how the 7-10  themselves can accomplish “implemented in the software with a distributed system” and/or “implemented in a DNN optimized hardware” ,  and so does not provide the necessary written description support for pending claim 7-10. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claim 7-10 itself(themselves) does(do) not provide an algorithm that performs the function “implemented in the software with a distributed system” and/or “implemented in a DNN optimized hardware” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Furthermore, Applicant’s specification does not describe an algorithm that performs the function “implemented in the software with a distributed system” and/or “implemented in a DNN optimized hardware” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification stated “implemented in the software with a distributed system” and “implemented in a DNN optimized hardware”, Spec. [0023]-[0026]. However, such statements are not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “implemented in the software with a distributed system” and “implemented in a DNN optimized hardware” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 7-10, 24 are rejected for lack of written description.
	

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a crisp and detailed … image” in claim1 is a relative term which renders the claim indefinite. The term “crisp and detailed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-10 recite the limitations in claim 1, therefore they are also rejected.
The term “small survey field”  and “more detailed information” in claim 2 are relative terms which render the claim indefinite. The term “small survey field”  and “more detailed information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Also, there is insufficient antecedent basis for the term “the close up … image”  in claims 2 and 4.
The term “crystal clear  … image” in claims 16  and 26 is a relative term which render the claim indefinite. The term “crystal clear  … image”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 17-25 and 27-28 are also rejected  since they recite he limitations in claim 16 or 26.

The Examiner concludes that because claims  1-10 are indefinite under 35 U.S.C. § 112 2nd paragraph, these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003)(“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO' s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.


Claims 12-15, 17-25 recite the method of claim 10, however claim 10 is a system.
For purpose of applying art, those claims are examined as reciting the method of claim 11.

Claims 27-28 recite the system of claim 24, however claim 24 is a method.
For purpose of applying art, claims 27-28 are examined as reciting the system of claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 11  is/are rejected under 35 USC § 102(a)(1)as being anticipated by Wang( CN 110956222) 

Regarding claim 1, Wang teaches a marine survey image enhancement system (MSIES), comprising: 
a module receiving marine survey image( image in (a) and input in (c) in Fig. 1); 
a pre-processing module sub-samples the marine survey image automatically or manually by operator ( Page 2, detectors were based on sliding windows with the aid of hand-designed features (SIFT, HOG) for target detection); 
a DNN module that processes low-resolution marine survey images and constructs high-resolution, super-resolved images ( Decoder1, Decoder2 and Decoder3 in (a) in Fig. 1); 
a post-processing module combines and fuses output images with the original input image to produce a crisp and detailed marine survey image ( Fig. 2).

Regarding claim 5, Wang teaches the MSIES system of claim 1, wherein the deep learning network (DNN) aims to construct a high-resolution, super-resolved image I(SR) from a low-resolution image I(LR) comprised a CNN module with several convolution layers( K1, K2,K3 in (c) in Fig. 1), ReLU layers ( ReLU in (c) in Fig. 1)  and Batch Normalization layers ( Page 3, zero mean normalization) coupled in block and connected in series, wherein processing of each I(LR) through CNN module includes applying image through blocks of neural network layers generating I(SR) ( (c) in Fig. 1).

Regarding claim 6, Wang teaches the  MSIES system of claim 1, wherein the DNN were trained to distinguish super- resolved image I(SR) from true high-resolution image I(Thr) which produces a loss measurements 1(SR Gen) between the I(SR) and I(Thr) ( Page 1, loss function); and wherein the process the training DNN we use 1(SR Gen) to score a generated high- resolution, super-resolved close to reality image I(SR) thus encouraging the DNN to generate realistic detailed image (Fig. 2).
Claim 11 is also rejected since it recites the method in the system of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mahantesh("Content Based Image Retrieval - Inspired by Computer Vision & Deep Learning Techniques", 2019).
Regarding claim 3, Wang teaches the MSIES of claim 1.
Wang does not expressly teach wherein the set of sub-images from the pre-processing module receiving marine survey image can be fed into a multi-scale dictionary to improve indexing efficiency, wherein the pre-processing module is configured to index the input image by: 
forward feeding the RGB channel image data alongside with location data into a feature extraction system, wherein the output includes the unique features on each tiles that can be used to construct a corresponding sub-image to match close up survey image, and wherein the output features is feed into a SHA256 hashing function to produce a unique and condense signature forming a key for the dictionary.
However, Mahantesh  teaches set of sub-images from the pre-processing module receiving image can be fed into a multi-scale dictionary ( image database, feature database in Fig. 1) to improve indexing efficiency, wherein the pre-processing module is configured to index the =input image by: 
forward feeding the RGB channel image data alongside with location data into a feature extraction system ( Extract Features ( primitive), in Fig. 1) , wherein the output includes the unique features on each tiles that can be used to construct a corresponding sub-image( Page 372, Region based shape representation) to match close up survey image, and wherein the output features is feed into a SHA256 hashing function to produce a unique and condense signature forming a key for the dictionary (Page 375, with few hyper-paramaters and easy training process with a shorter binary codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Mahantesh, by creating databases on the features preprocessed in Wang with hash indexes taught by Mahantesh.
One of ordinary skill would have been motivated to do such combination for the purpose of “better performance for retrieval with few hyper-paramaters and easy training process with a shorter binary codes” (Mahantesh, Page 375).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hillar (“Revisiting perceptual distortion for natural images: mean discrete structural similarity index”, 2017).

Regarding claim 4, Wang  teaches MSIES of claim 1, wherein the training of the DNN system, the close up survey image is matched and aligned with remote sub-images using the features from the dictionary with similarity measurement(Page 2, centerNet; Xingyi Zhou, Dequan Wang, and Philipp, arXiv:1904.07850, Apr 2019, 6.3, keypoint similarity), wherein generating a matching pair of the remote coarse sub-image and close up detail image, wherein the human labeler comes in and labels all the images as positive (Page 3, UDD data set)  or negative examples.

Wang in view of  Mahantesh does not expressly teach cosine similarity measurement.
However, Hillar teaches cosine similarity measurement(Page 243, the structural dissimilarity s(x, y) is taken to be the cosine of the angle between x and y).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the structural dissimilarity measure taught by Hillar  for the keypoint similarity measure in Wang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661